Barrows, J.
The single question presented by the exceptions is whether, under the provisions of the Revised Statutes of 1871, in cases where an executor or administrator is a party, the adverse painty can be permitted to testify in relation to facts occurring subsequent to the decease of the testator or intestate, unless the executor or administrator offers his own testimony at the trial, the deceased never having testified in the case.
Chapter 82, section 82, abrogates the common-law rule, excluding parties to civil suits from giving testimony therein, “ except as hereinafter provided.”
Section 87 declares that the provisions of the five preceding sections shall not be applied to any cases where, at the time of taking testimony, or the time of trial, either party is “ an executor or administrator or made a party as heir of a deceased party, except in the following cases.” One of these exceptions runs thus : “ In all cases in which an executor, administrator, or other legal representative of a deceased person is a party, such party may testify to any facts legally admissible upon the general rules of evidence happening before or after the death of such, person; and when such person so testifies, the adverse party shall neither be excluded nor excused from testifying in reference to such facts.”
*261Taken together, these provisions seem to make the right of the adverse party to testify at all in such cases, to depend upon the course pursued by the executor, administrator, or other legal representative of the deceased.
If there was anything ambiguous about these provisions we should be disposed to construe them by a reference to the history of the legislation upon this topic, and to hold that no change was intended by the legislature in the revision; but the language is of that distinct and positive character which seems to admit but one construction. For the same reason we have found ourselves compelled to hold that the husband or wife of either party, though called to testify with the consent of his or her partner in the marriage contract, is no longer a witness in this class of cases. Jones v. Simpson, 69 Maine. “ When a statute is revised, and a provision contained in it is omitted in the new statute, the inference to be drawn from such a course of legislation would be that a change in the law was intended to be made. If the omission was by accident, it belongs to the legislature to supply it.” Buck v. Spofford, 31 Maine, 36.
A statute authorizing a man to be a witness in his own case is in derogation of the common law, and must be construed strictly. Warner v. Fowler, 8 Md. 25.

Exceptions sustained. New trial granted.

Aj’iuveton, C. J.: Kent, Waltok, DicKeesoN, and Taplby,. JJ., concurred.